

Exhibit 10.1          


AGREEMENT




AGREEMENT, dated as of November 9, 2007, by and between HD Partners Acquisition
Corporation., a Delaware corporation with its address at 2601 Ocean Park
Boulevard, Suite 320, Santa Monica, California 90405 (the “Company”), and Morgan
Joseph & Co. Inc., a Delaware corporation (“MJ”).


RECITALS:


WHEREAS, the Company is a special purpose acquisition company whose units (the
“Units”), each unit comprised of one share of Common Stock par value $0.0001 per
share (“Common Stock”) and one warrant to purchase one share of Common Stock,
shares of Common Stock and warrants to purchase Common Stock (the “Warrants”)
(the Company’s shares of Common Stock, Warrants, and the Units are herein
referred to as the “Securities”) are traded on the American Stock Exchange;


WHEREAS, the Company has entered into Asset Purchase Agreement and Key
Definitions Agreement, each dated as of May 30, 2007, with the National Hot Rod
Association (the “Association”) , whereby the Company proposes to acquire
substantially all the professional drag racing assets of the Association,
including but not limited to, the NHRA POWERade Drag Racing Series, four (4)
NHRA-owned racetracks, a long term lease, including leasehold improvements, to a
fifth racetrack, the Association’s headquarters building, the Association’s
video and photo archives, and a broad set of commercialization rights related to
the NHRA brand and NHRA media assets, and assume certain liabilities related to
such professional drag racing assets; the (“Acquisition”);


WHEREAS, in connection with the Acquisition, the Company has filed a proxy
statement on schedule 14A (the “Proxy Statement”) with the Securities and
Exchange Commission (the “SEC”);


WHEREAS, MJ serves as the Company’s financial advisor with respect to the
Acquisition;


WHEREAS, the Company and MJ believe that (i) there are certain holders of the
Common Stock (“Potential Sellers”) of the Company who may not be interested in
remaining shareholders of the Company following the Acquisition and (ii) there
are certain investors (“Potential Buyers”) who may be interested in acquiring
shares of Common Stock prior to the consummation of the Acquisition;


WHEREAS, the Company desires MJ to assist in (i) identifying Potential Buyers
and Potential Sellers and (ii) facilitating the sale of the Company’s Securities
by Potential Sellers and the purchase of the shares of Company Securities by
Potential Buyers; and


WHEREAS, as a condition to MJ providing such assistance (for which MJ may
receive customary brokerage commissions from buyers or sellers involved), the
Company has agreed to enter into this agreement.


--------------------------------------------------------------------------------







NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for good and valuable consideration among and between them, the parties agree as
follows:


1. On the date hereof, the Company will file with the SEC a Current Report on
Form 8-K in which it discloses the following information:


HD Partners Acquisition Corporation. (the “Company”) previously entered into an
Asset Purchase Agreement and Key Definitions Agreement, each dated as of May 30,
2007, with the National Hot Rod Association (the “Association”), whereby the
Company proposes to acquire (the “Acquisition”) substantially all the
professional drag racing assets of the Association, including but not limited
to, the NHRA POWERade Drag Racing Series, four (4) NHRA-owned racetracks, a long
term lease, including leasehold improvements, to a fifth racetrack, the
Association’s headquarters building, the Association’s video and photo archives,
and a broad set of commercialization rights related to the NHRA brand and NHRA
media assets, and assume certain liabilities related to such professional drag
racing assets.


The Company has filed its Proxy Statement with the SEC describing the terms of
the Acquisition.


At any time prior to the consummation of the Acquisition, the Company, with the
assistance of its financial advisor, Morgan Joseph & Co. Inc. (“Morgan Joseph”),
may, from time to time, assist or seek to facilitate the sale of shares of the
Company’s common stock (the “Common Stock”) by current holders of the Common
Stock to third party purchasers. In connection with such transactions the
Company and Morgan Joseph may seek to identify current holders wishing to sell
Common Stock and potential third party purchasers. Further, in connection with
such sales, Morgan Joseph may receive customary brokerage commissions from the
parties to any such sale, but shall not receive any consideration in respect
thereof from the Company. In so assisting or seeking to facilitate the sale or
purchase of shares of the Company’s Common Stock, potential third party
purchasers or potential sellers may also buy or sell Units or Warrants to
purchase Common Stock. In addition, Morgan Joseph has advised the Company that,
from time to time and subject to applicable regulations, it may purchase Common
Stock for its own account in the open market.


2. The Company acknowledges that, from time to time, MJ may seek to (i) identify
Potential Sellers and Potential Buyers and (ii) facilitate the sale of
Securities from Potential Sellers to Potential Buyers, for which MJ may receive
customary commissions from the participants in the transaction, but agrees that
it shall not receive any consideration in respect thereof from the Company.


3. The Company represents and warrants to MJ that, to the Company’s knowledge,
the Proxy Statement (as amended to date) does not contain an untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. Further, the Company represents and warrants that the NHRA
has approved the terms of the Acquisition, that the NHRA is the sole recipient
of the shares to be issued in connection with the Acquisition and to the
Company’s knowledge, there is no “distribution” or “restricted period” within
the meaning of Regulation M in connection with the Acquisition.


--------------------------------------------------------------------------------







4. Until the HD Partners Acquisition Corporation’s stockholders meeting at which
the vote is taken on the Acquisition, the Company agrees that, at such time as
it becomes aware of any material information regarding the Company, NHRA, or any
matters relating thereto which has not been publicly disclosed by the Company in
an amendment to the Proxy Statement, on a Form 8-K or in another appropriate
filing with the SEC and which must be disclosed in order for previously
disclosed information not to be false or misleading, the Company shall (i)
immediately advise MJ and the Compliance Department of MJ of the existence of
such material non-public information, (ii) as promptly as reasonably practicable
disclose such material non-public information in an amendment to the Proxy
Statement on a Form 8-K or in another appropriate report with the SEC and (iii)
postpone any scheduled meetings with Potential Seller or Potential Buyers
arranged with or through MJ until the disclosure described in clause (ii) above
is made.


5. This agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof. Nothing contained in this agreement shall
be deemed to amend or modify the engagement letter between the MJ and the
Company dated March 6, 2007, 2007, including, but not limited to, the
indemnification provisions thereof and the waiver of any claims against the
Company’s trust fund as described in such agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


 

 
HD PARTNERS ACQUISITION CORPORATION
       
By:
/s/ Bruce Lederman
   
Executive Vice President
 
 
MORGAN JOSEPH & CO. INC.
       
By:
 /s/ Mary Lou Malanoski
   
Mary Lou Malanoski
Managing Director


